PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/809,150
Filing Date: 10 Nov 2017
Appellant(s): Schwarz et al.



__________________
Theodore W. Olds III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 03/04/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/19/2020 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
4.1 35 U.S.C. §103 Rejections.
4.1.1 The Rejection of All Claims Is Improper
Appellant argues that the combination of Lo with Suciu ‘329 is improper “Suciu ‘329 cannot suggest placing a propulsor into the Lo system, and in particular not controlled in the same way at the claimed times (take off: open/on, ground idle: closed/off) now required by claim 1”.  The Examiner notes Lo teaches that door 216 moves between an open position and a closed position based on the temperature of hot air 204 as compared to predetermined temperatures wherein temperatures may be any one of numerous temperatures, col. 6 ll. 25-35.  Suciu ‘329 teaches a propulsor 66 and also teaches a valve 70 which are controlled as desired based on the desired flow through heat exchanger 62, col. 5 ll. 5-60.  Therefore, Lo in combination with Suciu ‘329 teaches that the valve and the propulsor can be controlled independently based on the condition and therefore, the combination would read on the claimed limitation “said valve and said propulsor being controlled such that at ground idle of the gas turbine engine, said valve will be closed and said propulsor will be off at least at some times and at take off said valve will be open, and said propulsor will be on”.  Furthermore, it is noted that it has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches ail the structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & inter. 1987), MPEP 2114 (II) and “[w]here the claimed and prior art products are identical or substantially Identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, in re Best, 582 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
	Appellant further argues that the combination of Suciu ‘906 with Stretton is also improper because there is “no description of when the valve would be open or closed” and that “the goal or benefit from the flap 70 is simply to increase airflow, which is the purpose of the propulsor 116 of 
	Appellant further argues “the claimed limitation positively require that the valve and propulsor are ‘being controlled.’ This is a positive recitation, and can only be met if the prior art has a control programmed in the same manner. Here there is no showing on this record that such is the case”.  The Examiner, respectfully, disagrees.  The Examiner notes that all the references cited teach a controller.  Lo teaches a valve 216 being controlled (needed to mover 216 between positions, col. 6 ll. 26-27), Suciu ‘329 teaches a propulsor 66 being controlled (col. 5 ll. 56-59), Suciu ‘906 teaches a propulsor 116 being controlled (required to vary the speed, col. 6 ll. 10-11) and Stretton teaches a valve 70 being controlled (required to vary the gap, [0040]).  Since propulsor and the valves are controlled independently 
	With regards to the ruling from the District Court and the Federal Circuit, the Examiner notes that both cases are not referenced in MPEP in the context cited by the Appellant and therefore, the Examiner cannot comment on the merit of those cases with respect to the instant Application.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARUN GOYAL/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741   

                                                                                                                                                                                                     /LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.